SI HD WO BSB W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

G5 74

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

William Berry, Case No.: 2:19-ev-05811-RGK-SkK
Hon. R. Gary Klausner
Plaintiff,
VS. \eROPOsED ORDER FOR DISMISSAL
ITH PREJUDICE

Eunice Hee Oh, an individual; and Does
) Action Filed: 07/05/2019
Defendant. Trial Date: | Not Calendared

 

 

Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
it, and being fully advised finds as follows:

IT IS ORDERED THAT:

Plaintiff William Berry’s (‘Plaintiff’) entire action is dismissed with prejudice,

including all claims stated against Eunice Hee Oh, an Individual (“Defendant”).

JAN 1 3 2020

Dated:
Hon. a ausner
Judge, United’States Court

Central District of California

 

l

 

 

 

[PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

 
